Name: 93/528/EEC: Commission Decision of 12 October 1993 repealing Decision 93/418/EEC concerning protection measures in relation to foot-and-mouth disease in Russia
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural activity;  means of agricultural production;  political geography
 Date Published: 1993-10-13

 Avis juridique important|31993D052893/528/EEC: Commission Decision of 12 October 1993 repealing Decision 93/418/EEC concerning protection measures in relation to foot-and-mouth disease in Russia Official Journal L 255 , 13/10/1993 P. 0010 - 0010COMMISSION DECISION of 12 October 1993 repealing Decision 93/418/EEC concerning protection measures in relation to foot-and-mouth disease in Russia(93/528/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from their countries (1), as last amended by Directive 92/118/ECC (2), and in particular Article 19 thereof, Whereas Commission Decision 93/242/EEC (3) of 30 April 1993, as last amended by Decision 93/498/EEC (4), concerning the importation into the Community of certain live animals and their products originating from certain European countries in relation to foot-and-mouth disease provides for a prohibition of the importation of live animals, fresh meat and certain meat products of susceptible species from countries which have not given certain additional guarantees; whereas Russia has not given acceptable additional guarantees; whereas therefore the importation of live animals, fresh meat and certain meat products of susceptible species is prohibited; Whereas following an outbreak of foot-and-mouth disease in Russia Commission Decision 93/418/EEC of 28 July 1993 concerning protection measures in relation to foot-and-mouth disease in Russia (5) was adopted; whereas this limited imports form Russia to the Community to heat treated meat products and treated hides and skins; Whereas the foot-and-mouth disease epidemic in Russia has been controlled and limited to one outbreak; Whereas therefore it is appropriate to apply the conditions of Decision 93/242/EEC to imports from Russia; whereas these include the prohibition on the importation of live animals, fresh meat and certain meat products of susceptible species; Whereas therefore it is necessary to repeal Decision 93/418/EEC; Whereas this Decision is in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 93/418/EEC is hereby repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 110, 4. 5. 1993, p. 36. (4) OJ No L 234, 17. 9. 1993, p. 22. (5) OJ No L 191, 31. 7. 1993, p. 129.